                                                                              KS
Case 0:21-cr-60244-RAR Document 1 Entered on FLSD Docket 08/25/2021 Page 1 of 10


                                                                                     Aug 25, 2021
                              UN ITED STA TES D ISTRIC T C O UR T
                              SO U TH E RN DISTRIC T O F FLO R ID A
                       21-60244-CR-RUIZ/STRAUSS
                                 C ase N o.
                                          18U.S.C.j1349
                                          18U.S.C.j982


  IJNITED STATES OF AM ERICA

  VS.

  K RISTIN O R TA ,

                        D efendant.
                                         /

                                         IN FOR M A TIO N

          The Ad ing U nited States Atlom ey ohargesthat:

                                   GENXRAL ALLEGATIONS
          Ata11tim esm aterialtothislriformation:

                                      T he M edicare Prozram

                  TheM edicareProgram (EiM edicare'')wasafederalhealthcareprogrnm thatprovided
  free orbelow-costhealth carebenefitsto individualswho were sixty-fveyem'sofage or olderor

  disabled.ThebenefitsavailableunderM edicarewere governedby federalstatutesand regulations.

  The United StatesDepartmentofHealth and Hllman Services(:ç11HS''),through its agency the
  Center for M edicm'e and M edicaid Services (1çCM S''), oversaw and administered M edicare.
 Individuals w ho received benefks tm der M edicare w ere com m orlly referred to as M edicare

  tûbeneficinries.''

                  M edicarewasatthealth carebeneftprogrnm ,''asdefined by Title 18,United States

  Code,Section2409.
Case 0:21-cr-60244-RAR Document 1 Entered on FLSD Docket 08/25/2021 Page 2 of 10




                  M edicare w as subdivided into m ultiple program .El
                                                                     parts.'' M edicare PM A covered

  health servicesprovided byhospitals,skilled nursing facilities,hospices,and hom ehealth agencies.

  M edicare PartB covered physician servicesand outpatientcare,including an individual'saccessto

  durablemedicalequipment(G&DM E''),suchasorthoticdevicesandwheelchairs.
                                    D urable M edicalEquipm ent

                  OrthoticdeviceswereatypeofDM E thatincludeddgid and sem i-rigid devices,such

  asknee braces,back braces,shoulderbraces,and m istbraces.

         5.       DM E com panies,physicians,and otherhealth careprovidersthatprovided sezwices

  to M edicare benefciarieswere referred to asM edicare çGproviders.'' To participate in M edicare,

  providerswererequired to subm itan application in which theprovidersagreed to comply with a1l

  M edicare-related laws and regulations. lfM edicare approved a provider's application,M edicare

  assigned the provider a M edicare lûprovider nlzmber.'' A 'health care provider with a M edicare

  providernllm bercould fileclaim swith M edicareto obtain reimblzrsem entforservicesrendered to

  benefciaries.

                  Enrolled M edicare providers agreed to abide by the policies,procedlzres,rules,and

  regulationsgoverningreim bursem ent.To receiveM edicarefunds,enrolledproviderswererequired

  to abideby theAnti-M ckback Statute and otherlawsandregulations. Providersweregiven access

  toM edicarem anualsand servicebulletinsdescribingbillingprocedtlres,rules,and regulations.

                  M edicare reim bursed DM E companiesand otherhealth care providersforservices

  and item s rendered to beneficiaries. To receive paym ent 9om M edicare,providers subm itted or

  caused the subm ission of claim s to M edicare,eitherdirectly ortluough a billing com pany.

         8.       A M edicare claim for DM E reim btzrsem entw as required to setforth,am ong other

  things,the beneficimy's nam e and unique M edicare identification ntzm ber,the equipm entprovided
Case 0:21-cr-60244-RAR Document 1 Entered on FLSD Docket 08/25/2021 Page 3 of 10




 to the beneficiazy,thedatethe equipm entwasprovided,the costofthe equipm ent,and the nam e

 and unique physician identitication ntlmber of the physician who prescribed or ordered the

 equipm ent.

                A claim forDM E submitted to M edicarequalified forreim bursementonly ifitwas

 medically necessazy forthe treatmentofthe beneficiary's illnessorinjury and prescribed by a
  licensed physician.

                        The D efendant and R elated Entities and Individuals

        10.     Dia14M D,Inc.(<EDia14M D'')wasaFloridacorporation andpurpoled telemedicine
  company with itsprincipalplaceofbusinessin Broward Cotmty,in the Southern DistrictofFlorida.

                U.S.CareAssociates,LLC (:GU.S.CareAssociates'')wasaFloridalimitedliability
  company andpurportedm arketing company with itsprincipalplaceofbusinessinBroward Cotmty,

  in the Southern DistrictofFlorida.

        12.     Aim M edicalSupply lnc.(t:Aim M edical'')was aFlorida cop oration and DM E
  com pany w ith itsprincipalplace ofbusinessin Pinellas Cotmty,in the M iddleD istrictofFlodda.

                Emm anuelSilva,aresidentofPalm Beach Cotmty,wasaco-ownerofDia14M D and

 U .S.Care A ssociates.

        14.     Sean Aaronson wastheofficem anagerofU .S.CareAssociates.

        15.     DefendantKRISTIN ORTA ,aresidentofBroward County,wastheownerofAim

  (
  M edical.

                            C onspiracy to Com m itH ealth Care Fraud
                                        (18U.S.C.j1349)
         From in orarotm d Jalw aty 2018,and continuing through in orarolm d April2019,in Brow ard

  Cotm ty,in the Southem DistdctofFlodda,and elsewhere,the defendant,

                                        K R ISTIN O R TA ,
Case 0:21-cr-60244-RAR Document 1 Entered on FLSD Docket 08/25/2021 Page 4 of 10




  didlcnowinglyandwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,combine,
  conspire,confederate, and agree w ith Em m anuel Silva, Sean A aronson, and others, lcnow n and

  unknown to the Acting United StatesAttorney,to lcnowingly and willfully execute a scheme arld

  artificeto degaud ahealth care benefitprogram affecting comm erce,asdefm ed in Title 18,United

  States Code,Section 24(b),thatis,M edicare,and to obtain,by means ofmaterially false and
  fraudulentpretenses,representations,and prom ises,m oney and property owned by,and under the

  custody and controlof,said health care benefitprogrnm ,in coxmection with the delivery ofand

  paymentforhealth carebenefits,item s,and selwices,in violation ofTitle 18,United States Code,

  Section 1347.

                                     Purpose ofthe Conspiracy

        16.       It w as a pup ose of the conspiracy for the defendant and her co-conspirators to

  unlawfully enrichthemselvesby,amongotherthings:(a)payingkickbacksandbribesin exchange
  for signed doctors' orders for DM E prescribed to M edicare beneficiaries that was medically

  Ilnnecessary,not eligible for M edicare reimbtlrsement, and not provided as represented;(b)
  submitting and causingthesubmission offalseandfraudulentclaimstoM edicare;(c)concealing
  and causingthe concealmentoffalseand fraudulentclaimsto M edicare;and (d)diverting fraud
  proceedsfortheirpersonalusearld benefit,theuseand benefitofothers,andto furtherthefraud.

                               M anner and M eans ofthe C onspiracv

         Them nnnerandm eansby whichthedefendantandherco-conspiratorssoughtto accom plish

  the purpose ofthe conspiracy included,nm ong others,the follow ing:

                  K RISTIN OR TA owned and operated A im M edical, a D M E com pany that

  purported to provide D M E to M edicare beneficiaries.

        18.       KRISTIN URTA falsely certified to M edicarethatshe,aswellasAim M edical,
Case 0:21-cr-60244-RAR Document 1 Entered on FLSD Docket 08/25/2021 Page 5 of 10




  would comply with allfederallawsandregulations,includingthatshewouldnotknowinglypresent

  and causeto be presented a false and fraudulentclaim forpaym entby a federalhealth care program

  andthatshewould comply with theFederalAnti-loickback stattzte.

        19.      KRTSTIN ORTA paidbribesandldckbacksto Em manuelSilv
                                                                   'aandSean Aaronson

  in exchange for signed doctors'orders forDM E prescribed to M edicare beneficiaries. In m any

  instances,the braces ordered for these recnzited beneficiaries were m edically unnecessary. The

  doctors w ho signed the doctors'orders ptlrchased by the defendant and her co-conspirators often

  signed them regardless of m edical necessity, in the absence of a pre-existing doctor-patient

  relationship,withouta physicalexam ination',and frequently based solely on a shorttelephonic

  conversation orw ithoutany conversation with the M edicare beneficiary.

        20.      KRTSTIN ORTA,Em manuelSilva,and Sean Aaronson disguised the nature of

  theseldckbacksandbribesby executingshnm contractsthatfalsely statedthatU.S.CareAssociates

 providedAim M edicalwith businessprocessoutsourcing andm arketing services,andby generating

  orcausing the generation ofsham invoices.

        21.      KRISTIN ORTA and her co-conspirators,through Aim M edical,submitted atld

  caused the subm ission of false and fraudulent claim s to M edicare in the approxim ate nm ount of
                                                                                        .




  $2,014,855 forbracesthatwere:(a)proctzredthrough thepaymentofkickbacksand bribes;(b)
  medically Ilnnecessary and heligible for M edicare reimbursement;and (c) not provided as
  represented.

        22.      K R ISTIN O R TA and her co-conspiratorsdiverted fraud proceeds from the schem e

  fortheirpersonaluse and benefit,the use and benefitofothers,and to furtherthe fraud.

        A 11in violation ofTitle 18,United States Code,Section 1349.
Case 0:21-cr-60244-RAR Document 1 Entered on FLSD Docket 08/25/2021 Page 6 of 10




                                           FOR FE ITU R E
                                          (18U.S.C.j982)
                 TheallegationsofthisInform ation are hereby re-alleged and by thisreferencefully

  incorporated herein forthepurposeofalleging forfeitureto theUnited Statesofcertain property in

  whichthe defendant,KRTSTIN ORTA,hasan interest.

                 Upon conviction of a conspiracy to violate Title 18,United States Code,Section

  1347,asalleged in tllis Infbrmation,the defendantshallforfeitto theUrlited States any property,

  realorpersonal,thatconstitm esoris derived,directly orindirectly,from grossproceedstraceable

  tothecommission oftheoffense,plzrsuanttoTitle18,UnitedStatesCode,Section982(a)(7).
                 The propeo subject to forfeittzre includes, but is not limited to, a sllm of
  approximately $914,895 in Ulzited States currency,which represents the gross proceeds of the
  oflknse in the violation ofTitle 18,United S'tates Code,Section 1349 alleged in this Information

  andwhichmaybesoughtasaforfeituremoneyjudgment.
                 lfany ofthepropeo subjecttoforfeiture,asaresultofany actoromission ofthe
  defendant:

                 a.     cannotbelocated upon theexerciseofdue diligence'
                                                                       ,

                 b.     hasbeen transferred orsold to,ordeposited with,athirdparty;

                 C.     hasbeenplacedbeyondthejurisdictionofthecourt;
                 d.     hasbeen substantially diminished in value;or
                 e.     hasbeen comm ingled with otherproperty which cnnnotbedividedwithout

                        difficulty,

  the U nited States shallbe entitled to the forfeiture of substitm e property under the provisions of

  Title 21,United StatesCode,Section 853(19,asincoporated by Title 18,Urlited StatesCode,
  Section982(b)(1).
 Case 0:21-cr-60244-RAR Document 1 Entered on FLSD Docket 08/25/2021 Page 7 of 10




          A11pursuanttoTitle18,UnitedStatesCode,Section 982(a)(7),andtheproceduresset
   forth in Title 21,U nited States Code,Section 853,m ade applicable by Title 18,U nited States

   Code,Section982(b)(1).


          / zx>
         ..'
           '       z/


CCCAC
   mnwTx
       nq uTx1
            oxsooGsxz
                   Aww
                     sc
                      ss
                       Aw
                        zwouxsv
   SOUTHERN D           CT OF FLORIDA

   Josspu s.BEEM STERBOER,Acrrrxe CHIEF
   cltlMrxxtyolvlslox,Fn ub sscrrlox
   u .s.D EPARTM EN T o'
                       F Jucr
                            rlcE

   ALLAX M Eolw x oEpu'rv CHIBF
   cluMrxAl-olvljlox.Fn uo sEcrrlox
   u.s.DEPARTMENT okzusrrlcs
                               J
   A LEX AN D          R POG OZELSK I
   TRIA L A T O RN EY
   CR IM IN AL D IV ISION ,FR AU D SECTION
   U .S.D EPA RT> N T OF JUSTICE
   Case 0:21-cr-60244-RAR Document 1 Entered on FLSD Docket 08/25/2021 Page 8 of 10
                                            UNITED STATESDISTR ICT COIJRT
                                            SOUTHERNDISTRICT OFFLORIDA

   W TED STATESOF AW W CA                               CASE NO .

                                                        CERTIFICATE O F TRIA L ATTOR NEY*
   KRISTIN ORTA,
                                                        Superseding CaseInformation:
                Defendant.                   /
    CourtDivision:tselectone)                          Newdefendantts) I--IYes I--INo
    H Miami N lteyWest FZ-FTL                          Numberofnewdefendants
    N WPB N FTP                                        Totalnumberofcounts
        1.1havecarefully consideredtheallegationsoftheindictm ent,thenum berofdefendants,thenum berofprobable
          witnessesand thelegalcom plexitiesofthelndictment/lnformation attachedhereto.
        2.1nm awarethattheinform ation stipplied onthisstatem entwillberelied upon bytheJudgesofthisCourtin
          setting theircalendarsandscheduling crim inaltrialsunderthem andateoftheSpeedy TrialAct,
          Title28 U .S.C.Section 3161.
        3.lnterpreter:(YesorNo) NO
          Listlanguageand/ordialect
        4.Thiscaqewilltake 0 daysforthepartiestotry.
        5.Pleaecheck approprigtecategory andtypeofoffenselistedbelow :
             (Checkonlyone)                          (Checkonlyone)
         1 0to5days              Hz                   Petty              (7i
         11 6to10days            (71                  Minor              E7I
         111 11to20days          I7TI                 Misdemeanor        IZ
         IV 21to60days           (471                 Felony             rz
         V 61daysandover         (71
        6.HasthiscasepreviouslybeenfiledinthisDistrictCoul't? (YesorNo) No
           lfyes:Judge                                 CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)No
           lfyes:M agistrateCase No.
           Relatedm iscellaneousnum bers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           Isthisapotentialdeathpenaltycase?(YesorNo) No
        7. Doesthiscase originatefrom am atterpendingin theCentralRegion oftheU.S.Attorney'sOffice priorto
           A ugust9,2013(V ag.JudgeAlicia0.Valle)?(YesorNo) No
            .


        8. Doesthiscase originatefrom am atterpendingin theN orthernRegion oftheU.S.Attorney'sOffice priorto
           August8,2014(M ag.JudéeShaniekM aynard?(YesorNo) No
        9, Doesthiscase originatefrom am atterpendingin theCentralRegion oftheU.S.Attorney'sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No


                                                                                '
                                                                                    j        C;
                                                                    A LEXAN ER          O R PO G OZELSKI
                                                                    DOJ TrialAttorney
                                                                    CourtID No.     A5502549
*penaltySheetts)attached                                                                           REV 3/19/21
Case 0:21-cr-60244-RAR Document 1 Entered on FLSD Docket 08/25/2021 Page 9 of 10




                          UNITED STATES DISTRICT COURT
                          SO U TH ER N D ISTR IC T O F FL O R ID A


                                    PEN A LTY SH E ET

 D efendant's N am e:                K RISTIN O RTA

 Case N o:

 Collnt#:

    Title 18sUnited StatesCodeeSedion 1349

    Conspiracv to Com m itHealth CareFraud

 SrM axPenalW : Ten(10)years'imprisonment
 WR efers only to possible term ofincarceration,doesnotinclude possible fines,restitution,
 specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
 Case 0:21-cr-60244-RAR Document 1 Entered on FLSD Docket 08/25/2021 Page 10 of 10



AO455(Rev.01/09)WaiverofanIndictment

                               U NITED STATES D ISTRICT C OURT
                                                   forthe
                                          SouthernDistrictofFlorida

              United StatesofAmerica
                         V.                                 CaseNo.




                                       W AW ER OF AN INDICTM ENT

      1understandthatIhavebeen accused ofoneorm oreoffensespunishableby im prisonm entformorethan one
year.1wasadvised in open courtofmy rightsarldthenature oftheproposed chargesagainstm e.

        Aherreceiving thisadvice,Iwaivemy righttoprosecution by indictm entand consentto prosecution by
information.



Date:
                                                                             Defendant'
                                                                                      ssignature



                                                                         Signatureofde#ndant'
                                                                                            sattorney

                                                                      HOW ARD SCHUMACHER ESQ.
                                                                       Printednameofde#ndant'
                                                                                            sattorney




                                                                          Judge'
                                                                               sprintednameand title
